                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF KENTUCKY
                                          AT LOUISVILLE
                                    CIVIL ACTION NO. 3:18-CV-759
SARAH STINSON                                                                          PLAINTIFF

V.

STATE FARM MUTUAL AUTOMOBILE                                                        DEFENDANTS
INSURANCE COMPANY,
AND
STATE FARM FIRE AND CASUALTY COMPANY,
AND
CASEY SIMPSON AGENCY


                                        Memorandum Opinion & Order
           This matter is before the Court upon a motion (DN 38) by the Defendant, State Farm

Mutual Automobile Insurance Company (“State Farm”), for reconsideration regarding the Court’s

Memorandum Opinion & Order (DN 37) granting Plaintiff’s motion to remand and denying the

Casey Simpson Agency’s motion to dismiss as moot. Plaintiff, Sarah Stinson, has responded (DN

41) and State Farm has filed its reply (DN 42). Fully briefed, this matter is ripe for review and for

the following reasons, State Farm’s motion for reconsideration is GRANTED.




                                                     Background




           This action arises from a motor vehicle accident in which Plaintiff was injured.1 Plaintiff

filed her complaint against Defendants in Jefferson County Circuit Court alleging violations of the

Kentucky Consumer Protection Act, the Kentucky Unfair Claims and Settlement Practices Act,


1
    For a complete recitation of the facts underlying this case, See (DN 37).
common law bad faith, breach of contract, fraudulent misrepresentation, and civil conspiracy. (DN

9 at 2-3). Plaintiff contends that “[f]or more than two years, State Farm and Casey Simpson

deceived Ms. Stinson as she and her counsel were repeatedly told that she was not insured under

any policies which would afford her UIM coverage.” (DN 9 at 3). Furthermore, Plaintiff claims

“[t]he Agency and State Farm both, and in furtherance of a civil conspiracy, withheld information

from Ms. Stinson and her counsel that she was actually an insured under two insurance policies

affording $ 125,000 in coverage.” Id. Plaintiff alleges that the Agency “conspired with State Farm

to sell insurance policies with separate policy numbers for each vehicle in the household to assist

State Farm in the misrepresentation of available coverage in order to defraud consumers and

claimants” and that “the Agency engaged in conduct designed to deny or modify insurance

coverage, to withhold available insurance coverage, and to deceive customers and their families

into believing that insurance was not available or applicable to a loss when coverage existed.” (DN

9 at 10-11). Plaintiff claims that the Agency participated in this scheme by, inter alia, “selling and

assigning separate policy numbers for each vehicle in the household.” (DN 9 at 14). According to

Plaintiff, the Agency knowingly concealed and mispresented the existence of available UIM

coverage to its client, deliberately obstructed efforts to obtain information about coverage, and

participated in a plan to deny payments to the insured for its own profits.

       State Farm removed this action under diversity jurisdiction. Because Plaintiff and the

Agency are both citizens of Kentucky, there is no diversity on the face of the complaint. But State

Farm and the Agency argue that the Agency’s citizenship should be ignored under the doctrine of

fraudulent joinder because, they argue, Plaintiff does not state a colorable claim against the

Agency.” (DN 13 at 18). On September 25, 2019, this Court granted Plaintiff’s motion to remand.

The Court found that Plaintiff had stated a colorable bad faith claim against the Agency. Now
before the Court is Defendant’s timely filed motion for reconsideration. Upon careful

consideration of the parties’ submissions and being otherwise sufficiently advised, State Farm’s

motion for reconsideration is granted.




                                          Legal Standard




       Although the Federal Rules of Civil Procedure do not provide expressly for "motions for

reconsideration," courts generally construe such motions as motions to alter or amend a judgment

under Rule 59(e). E.g., Moody v. Pepsi-Cola Metro. Bottling Co., 915 F. 2d 201, 206 (6th Cir.

1990); Taylor v. Colo. State Univ., 2013 U.S. Dist. LEXIS 52872, 2013 WL 1563233, at *8-9

(W.D. Ky. Apr. 12, 2013). The Sixth Circuit has consistently held that a Rule 59 motion should

not be used either to reargue a case on the merits or to reargue issues already presented, see

Whitehead v. Bowen, 301 F. App'x 484, 489 (6th Cir. 2008) (citing Sault Ste. Marie Tribe of

Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998)), or otherwise to "merely restyle

or rehash the initial issues," White v. Hitachi, Ltd., 2008 U.S. Dist. LEXIS 25240, 2008 WL

782565, at *1 (E.D. Tenn. Mar. 20, 2008) (internal quotation marks and citation omitted). "It is

not the function of a motion to reconsider arguments already considered and rejected by the court."

Id. (citation omitted). As another district court in this Circuit put it, "Where a party views the law

in a light contrary to that of this Court, its proper recourse is not by way of a motion for

reconsideration but appeal to the Sixth Circuit." Hitachi Med. Sys. Am., Inc. v. Branch, 2010 U.S.

Dist. LEXIS 73664, 2010 WL 2836788, at *1 (N.D. Ohio July 20, 2010) (internal quotation marks

and citations omitted). Accordingly, the Sixth Circuit instructs that a motion for reconsideration
should only be granted on four grounds: "Under Rule 59, a court may alter or amend a judgment

based on: '(1) a clear error of law; (2) newly discovered evidence; (3) an intervening change in

controlling law; or (4) a need to prevent manifest injustice.'" Leisure Caviar, LLC v. U.S. Fish &

Wildlife Serv., 616 F.3d 612, 615 (6th Cir. 2010) (quoting Intera Corp. v. Henderson, 428 F.3d

605, 620 (6th Cir. 2005)). Furthermore, because there is an interest in the finality of a decision,

this Court and other district courts have held that "[s]uch motions are extraordinary and sparingly

granted." Marshall v. Johnson, 2007 U.S. Dist. LEXIS 29881, 2007 WL 1175046, at *2 (W.D.

Ky. Apr. 19, 2007) (citing Plaskon Elec. Materials, Inc. v. Allied-Signal, Inc., 904 F. Supp. 644,

669 (N.D. Ohio 1995)); accord Rottmund v. Cont'l Assurance Co., 813 F. Supp. 1104, 1107 (E.D.

Pa. 1992).




                                            Discussion




       To correct a clear error of law and to prevent manifest injustice, the Court must grant State

Farm’s motion to reconsider. In its Opinion granting remand, the Court stated that Davidson v.

American Freightways, Inc., 25 S.W.3d 94 (Ky.2004) is the most persuasive authority on this

matter and that “Davidson sends conflicting signals and creates ambiguity on the issue of which

‘persons’ can be sued for bad faith under the UCSPA.” (DN 37 at 10). Davidson is controlling on

this matter but the interpretation expressed in the Court’s Opinion is incorrect and contrary to the

interpretation previously espoused by this Court, uniformly adopted by courts in the Western

District of Kentucky, and affirmed by the Sixth circuit Court of Appeals. For this reason, the Court

grants State Farm’s motion to reconsider.
In Daugherty v. Am. Express Co., this Court explained:

Plaintiff’s response to Defendants’ motion argues privity of contract is not the sole
basis by which Defendants may be held liable, and that Defendants were engaged
in the business of insurance for purposes of his bad faith claims. In support of his
claim, Plaintiff cites to two cases: Davidson, 25 S.W.3d at 95, and Western Leasing,
Inc. v. Acordia of Ky., Inc., No. 2008-CA-002237-MR, 2010 Ky. App. LEXIS 81,
2010 WL 1814959, at *9 (Ky. Ct. App. May 7, 2010).
The portion to which Plaintiff cites in Davidson states: “We conclude that both the
statute and the common law tort apply only to persons or entities engaged in the
business of insurance . . . .” 25 S.W.3d at 95. Plaintiff argues that Defendants were
engaged in the business of insurance, and can therefore be held liable. However,
Plaintiff’s narrow interpretation of Davidson is incomplete. The Kentucky
Supreme Court stated that “the UCSPA was clearly intended to regulate the conduct
of insurance companies.” Id. at 96. Plaintiff ignores the Kentucky Supreme Court’s
statement that there must be a contractual obligation. Id. at 100 (“The gravamen of
the UCSPA is that an insurance company is required to deal in good faith with a
claimant, whether an insured or a third party, with respect to a claim which the
insurance company is contractually obligated to pay.” (emphasis in original)).
In Western Leasing, the Kentucky Court of Appeals considered a case in which the
trial court had determined that insurance brokers were not “engaged in the business
of insurance” as that term is applied in the UCSPA. 202 Ky. App. LEXIS 81, 2010
WL 1814959 at *9. The Kentucky Court of Appeals held that an insurance broker
is an agent of the insured, and insureds are not subject to the UCSPA. Id. Plaintiff
argues that this case supports his argument that Defendants may be held liable
because they were engaged in the business of insurance, and were not insureds. The
Kentucky Court of Appeals in Western Leasing also noted, however, that
“[l]anguage in Davidson, while dicta, further suggests that only persons ‘entering
into contracts of insurance’ may be considered to be engaged in the ‘business of
insurance.’” Id. (citing Davidson, 25 S.W.3d at 98; Accord Ky. Nat. Ins. Co. v.
Shaffer, 155 S.W.3d 738, 742 (Ky. Ct. App. 2004 (“[W]e find compelling the
Court’s unequivocally firm holding [in Davidson] that, in the absence of a
contractual obligation to pay, there can be no action for bad faith.”) Accordingly,
the Court finds that Western Leasing does not support Plaintiff’s claim.
The Sixth Circuit has also acknowledged that privity is necessary for liability under
Kentucky common law bad faith claims. See Torres v. Am. Employers Ins. Co., 151
F. App’x 402, 410 (6th Cir. 2005) (“A proper synthesis of these cases produces an
undeniable understanding that Kentucky common law bad faith arises in the
insurance context only when a privity relationship exists between claimant and the
insurance company.”).
The Court finds that Kentucky case law clearly acknowledges that a contractual
obligation must exist in order to find a party liable under the UCSPA or the
common law duty to act in good faith.
No. 3:08-CV-00048, 2010 U.S. Dist. LEXIS 120367, 2010 WL 4683758 (W.D. Ky. Nov. 12,

2010). This reasoning is relevant to the case now before this Court and is persuasive. Furthermore,

the Sixth Circuit affirmed this decision on appeal. Daugherty v. American Express Company, 485

Fed. App’x 746 (6th Cir. 2012). This Sixth Circuit decision is controlling on this matter and

therefore the Court shall grant State Farm’s motion to reconsider.

       In Madison v. Nationwide Mut. Ins. Co., this Court again explained that “[a]bsent a

contractual obligation between the parties, there can be no cause of action for bad faith.” No. 1:11-

CV-157-R, 2012 U.S. Dist. LEXIS 27906, 2012 WL 692598 (W.D. Ky. Mar. 2, 2012) (citing

Wittmer v. State Farm Mut. Auto. Ins. Co., 864 S.W.2d 885, 890 (Ky. 1993)). This Court

recognized that although the Kentucky Supreme Court’s analysis in Davidson “was seemingly

narrow, the court’s interpretation of the UCSPA extends to situations beyond self-insureds or

uninsured.” Id. at 2. Therefore, this Court explained, there was “no doubt” that the Madison

plaintiff was barred from bringing a bad faith claim against an adjuster where the required

contractual obligation to pay was lacking. Id. The Court held: “Because no contractual obligation

exists between [the plaintiff] and the insurance adjuster in the present case, [the plaintiff] has

fraudulently joined [the adjuster] and may not maintain a bad faith cause of action against him.”

Id. Applying this reasoning to the case now before the Court, it is evident that Plaintiff does not

have a colorable claim against the Dotson Agency because no obligation to pay exists between the

Agency and Plaintiff.

       Other courts in the Western District of Kentucky have considered this issue and, relying

on Davidson, have uniformly held that a plaintiff may not sue an insurance adjuster absent a

contractual obligation. See Wolfe v. State Farm Fire & Cas. Co., No. 3:10-CV-545-H, 2010 U.S.

Dist. LEXIS 126215, *5 (W.D. Ky. Nov. 30, 2010) (“This Court finds that both law and reason
point to the improbability of Kentucky courts holding insurance adjusters individually liable for

claims under the [UCSPA] . . . .”); Fulkerson v. State Farm Mut. Auto. Ins. Co., No. 3:09-CV-392-

S, 2010 U.S. Dist. LEXIS 50115, *3 (W.D. Ky. May 20, 2010) (“In [UCSPA] terminology a claims

adjuster would not be found to be ‘in the business of insurance,’ as the adjuster is not a person

‘engaged in the business of entering contracts of insurance.’”; Lisk v. Larocque, No. 3:07-CV-718-

S, 2008 U.S. Dist. LEXIS 40303, *4 (W.D. Ky. May 19, 2008) (“[U]nder Davidson a claims

adjuster with no contractual obligation to pay claims cannot be sued in Kentucky for bad faith.”);

Brown v. A.I.N., Inc., No. 3:08-CV-30-H, 2008 U.S. Dist. LEXIS 23714, *8 (W.D. Ky. Mar. 25,

2008) (“[U]nder Davidson an adjuster cannot be sued in Kentucky for bad faith.”); Malone v.

Cook, No 05-551-C, 2005 U.S. Dist. LEXIS 24962, *2 (W.D. Ky. Oct. 25, 2005) (“Absent a

contractual obligation, an insurance adjuster cannot be liable for common-law or statutory bad

faith.”).

        Upon consideration of this Court’s prior decisions, relevant case-law in the Western

District of Kentucky, and Sixth Circuit case-law, the Court holds that it must grant State Farm’s

motion to reconsider in order to correct a clear error of law and prevent manifest injustice. The

prior Opinion in this case contradicts the Sixth Circuit Court of Appeals’ decision in Daugherty v.

American Express Company, 485 Fed. App’x 746 (6th Cir. 2012). Therefore, the Court will

reconsider the issue of fraudulent joinder. The parties have already fully briefed the issue. The

Court will take those submissions under consideration once more. Simply put, the Court believes

its previous reasoning and conclusion was improper and a stretch of the applicable case law in the

Western District and the Sixth Circuit.
                                          Order




       For the foregoing reasons, IT IS HEREBY ORDERED, State Farm’s motion to

reconsider (DN 38) is GRANTED. This Court’s Memorandum Opinion & Order granting

Plaintiff’s motion to remand and denying as moot Defendant’s motion to dismiss is hereby

VACATED. The Court will reconsider the parties’ submissions and determine whether remand or

dismissal are appropriate in this case. IT IS SO ORDERED.




                                                              November 15, 2019




CC:    Counsel of Record.
